


110 HR 706 IH: To redesignate the facility of the United States Postal

U.S. House of Representatives
2007-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 706
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2007
			Mrs. Davis of
			 California (for herself, Ms.
			 Watson, Mr. Serrano,
			 Ms. Matsui,
			 Ms. Lee, Mr. Schiff, Mr.
			 Farr, Mr. Stark,
			 Ms. Zoe Lofgren of California,
			 Mr. Baca, Ms. Schakowsky, Mr.
			 Kucinich, Mrs. Tauscher,
			 Mr. Becerra,
			 Ms. Solis,
			 Mrs. Napolitano,
			 Mr. George Miller of California,
			 Ms. Woolsey,
			 Mr. Filner,
			 Mr. Waxman, and
			 Mrs. Capps) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To redesignate the facility of the United States Postal
		  Service located at 2777 Logan Avenue in San Diego, California, as the
		  Cesar E. Chavez Post Office.
	
	
		1.Cesar E. Chavez Post
			 Office
			(a)RedesignationThe
			 facility of the United States Postal Service located at 2777 Logan Avenue in
			 San Diego, California, and known as the Southeastern Post Office, shall be
			 known and designated as the Cesar E. Chavez Post Office.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility referred to in subsection (a) shall be deemed to
			 be a reference to the Cesar E. Chavez Post Office.
			
